Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of claims 1-8 and 13-17 in the reply filed on 12/27/21 is acknowledged.

Claim Objections

Claim 3 is objected to because of the following informalities:  there no “.” at the end of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-7, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2018/0177491) and in view of Saguchi et al. (US 2010/0217160). 

3.	Addressing claims 1 and 13, Hynynen discloses a method of obtaining zero vergence ultrasound waves for sonodynamic therapy, comprising:
coupling a sonodynamic therapy device to a skin surface, the sonodynamic therapy device comprising a flexible membrane attached to a rigid shell and a cooling system, wherein the rigid shell comprises an array of flat piezoelectric ultrasound transducers and a controller, wherein each individual transducer in the array of flat piezoelectric ultrasound transducers is configured to produce a zero vergence ultrasound wave, wherein the zero vergence ultrasound wave does not converge, wherein the zero vergence ultrasound wave does not diverge (see Figs. 1B, 2A, claims 9, 13, [0063-0065]; [0072], [0077] and [0136]; the frame is the rigid shell, 102 is flat piezoelectric ultrasound; elastic membrane with liquid layer is flexible; planar wave is zero vergence, it does not converge or diverge);
driving the array of flat piezoelectric ultrasound transducers with a signal with a modulated wave parameter to produce the zero vergence ultrasound wave, wherein the sonodynamic therapy device is configured to acoustically couple the array of flat piezoelectric ultrasound transducers 
a method of obtaining zero vergence ultrasound waves for sonodynamic therapy, comprising: coupling a sonodynamic therapy device to a skin surface, the sonodynamic therapy device comprising a flexible membrane attached to a rigid shell and a cooling system, wherein the rigid shell comprises an array of flat piezoelectric ultrasound transducers and a controller, wherein each individual transducer in the array of flat piezoelectric ultrasound transducers is configured to produce a zero vergence ultrasound wave, wherein the zero vergence ultrasound wave does not converge, wherein the zero vergence ultrasound wave does not diverge (see Figs. 1B, 2A, claims 9, 13, [0063-0065]; [0072], [0077] and [0136]; the frame is the rigid shell, 102 is flat piezoelectric ultrasound; elastic membrane with liquid layer is flexible; planar wave is zero vergence, it does not converge or diverge); 
driving the array of flat piezoelectric ultrasound transducers with a signal with a modulated wave parameter to produce a plurality of the zero vergence ultrasound waves with a frequency in a range of 20 kHz to 12 MHz, wherein the sonodynamic therapy device is configured to acoustically couple the array of flat piezoelectric ultrasound transducers to 

Hynynen does not disclose an intensity in a range of 0.5 W/cm2 to 20 W/cm2 to activate protoporphyrin IX in a treatment region to treat cancer and circulating a fluid in the cooling system to reduce heat at the skin surface. Hynynen discloses cooling system but does not explicitly discloses the cooling system is performed by circulating water. In the same field of endeavor, Saguchi discloses treatment with an intensity in a range of 0.5 W/cm2 to 20 W/cm2 to activate protoporphyrin IX in a treatment region to treat cancer and circulating a fluid in the cooling system to reduce heat at the skin surface (see [0068], [0077] and Fig. 11; pump water to circulate to cool; activate protoporhyrin IX in a treatment region to treat cancer is an inherent result of the ultrasound treatment and not a method step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hynynen to have an intensity in a range of 0.5 W/cm2 to 20 W/cm2 and circulating a fluid in the cooling system to reduce heat at the skin surface as taught by Saguchi because this is standard FDA intensity range to prevent injury and circulate water to keep the water cool. 

4.	Addressing claims 2-4, 6-7 and 15-17, Hynynen discloses:
regarding claim 2, wherein the controller determines at least one in situ variable selected from the group consisting of: a tissue depth, a tissue volume, a skull thickness, and a temperature, and adaptively modulates the modulated wave parameter to generate the zero vergence ultrasound wave optimized based on the in situ variable (see [0079]);
regarding claim 3, wherein the controller determines an in situ variable and adaptively modulates the zero vergence ultrasound wave to preferentially target a treatment region based on the in situ variable (see [0079]);
regarding claim 4, wherein the controller detects at least one flat piezoelectric transducer in the array of flat piezoelectric transducers and selects a treatment algorithm for the at least one flat piezoelectric transducer (see abstract, Figs. 2A-B, 5A-B, [0019] and [0030]; register the transducer elements is detecting the flat transducer elements; treatment plan and controlling the pulse is select the treatment algorithm);
regarding claim 6, wherein the controller drives the array of flat piezoelectric transducers with the signal at the frequency to produce the zero vergence ultrasound wave with a temporal average intensity without causing thermal or other damage to healthy cells in the treatment region (see [0136] and Fig. 15; the temperature only rise 0.03 Celsius above body temperature so there is no thermal damage);
regarding claims 7 and 15, wherein the controller drives the array of flat piezoelectric transducers with the signal at the frequency to produce the 
wherein the signal is a packet comprising a predetermined number of cycles per packet to produce a packet of acoustic waves, the signal being selected from at least one of the group consisting of: a frequency modulated signal and a phase modulated signal (see [0044], [0046], [0109], [0122] and [0136]; signal/packet with a number of cycles with varying frequency);
wherein the packet is made of a repeating signal comprising at least one selected from the group consisting of: a sine wave, a rectangular pulse, and a triangular pulse (see abstract and Fig. 14, transmit pulses; the pulses include a certain number of cycles; the cycles are repeating wave; the ultrasound signal is often sine wave or rectangular pulse or triangular pulse (see Fig. 14); Saguchi explicitly disclose sine wave, rectangular and triangle (see Saguchi’s Figs. 12-13).

5.	Claims 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2018/0177491), in view of Saguchi et al. (US 2010/0217160) and further in view of Chapelon et al. (US 5,738,635).  

. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,875,487 (see claim 3 and 13; random signal to randomly modulate the phase). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793